[Letterhead of Cahill Gordon & Reindel LLP] (212) 701-3000 December 14, 2007 H. Roger Schwall Assistant Director Division of Corporation Finance United States Securities and Exchange Commission 100 F Street N.E., Stop 7010 Washington, D.C.20549 Re: Energy Partners, Ltd. Form 10-K for Fiscal Year Ended December 31, 2006, as amended Filed March 1, 2007 Form 10-Q for Fiscal Quarter ended March 31, 2007 Filed May 3, 2007 Form 10-Q for Fiscal Quarter ended June 30, 2007 Filed August 8, 2007 Form 10-Q for Fiscal Quarter ended September 30, 2007 Filed November 11, 2007 Schedule 14A Filed May 4, 2007 File No. 001-16179 -2- Mr. H. Roger Schwall December 14, 2007 Dear Mr. Schwall: Our client, Energy Partners, Ltd. (the "Company"), recently received a letter regarding the Company's filings listed above.Due to scheduling conflicts, the Company asked us to contact your office on its behalf to request an extension of the deadline indicated in that letter.In a telephone message received yesterday, December 13, 2007, Ms. Jennifer O’Brien granted such an extension until December 21, 2007. The Company appreciates the Staff's consideration.If you have any questions prior to that time, please contact me at (212) 701-3323. Sincerely, /s/ John Schuster John Schuster H. Roger Schwall Assistant Director Division of Corporation Finance United States Securities and Exchange Commission 100 F Street N.E., Stop 7010 Washington, D.C.20549 cc:John H. Peper
